Exhibit 10.1

 

FIRST AMENDMENT TO LEASE

 

This First Amendment to Lease (“First Amendment”) is entered into this 24th day
of February, 2010 (the “First Amendment Effective Date”), by and between OCC,
LLC, a Delaware LLC (“Landlord”) and CardioNet, Inc., a Delaware Corporation
(“Tenant”).

 

RECITALS

 

WHEREAS, HI/OCC, Inc. and PDSHeart, Inc. executed a Lease Agreement in or about
September, 2006 (“Lease”) for certain premises at the building commonly known as
One Corporate Center I, 7401 Metro Boulevard, Edina, Minnesota, 55439
(“Building”);

 

WHEREAS, Landlord is the successor-in-interest to HI/OCC, Inc.;

 

WHEREAS, Tenant is the successor-in-interest to PDSHeart, Inc.;

 

WHEREAS, Landlord and Tenant now desire to modify and supplement the Lease by
extending the Lease Term, expanding the Premises and modifying certain other
terms of the Lease;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                       Interpretation of Amendment.  The Lease
is hereby modified and supplemented as of the First Amendment Effective Date. 
Wherever there exists a conflict between this First Amendment and the Lease, the
provisions of this First Amendment shall control.  Unless otherwise indicated,
defined terms shall have the definition set forth in the Lease.  Except as
modified and supplemented herein, the Lease is in full force and effect.

 

2.                                       Extension of Lease Term. Landlord and
Tenant agree to end the existing Lease Term and commence a new Lease Term of
approximately sixty (60) months commencing on March 15, 2010 (the “First
Amendment Commencement Date”) and continuing through and including March 31,
2015 (the “First Amendment Expiration Date”).  The period commencing on the
First Amendment Commencement Date and continuing through and including the First
Amendment Expiration Date is hereinafter referred to as the “New Term”.  If the
New Premises is not ready for occupancy by the First Amendment Commencement
Date, in Landlord’s reasonable determination, then the First Amendment
Commencement Date shall be postponed until the New Premises is ready for
occupancy in Landlord’s reasonable determination.

 

3.                                       Assignment of Tenancy.  The parties
acknowledge that Tenant has succeeded PDSHeart, Inc. as tenant under the Lease. 
Tenant agrees to be bound by all the obligations ascribed to the tenant pursuant
thereto.

 

1

--------------------------------------------------------------------------------


 

4.                                       New Premises.  Effective as of the
First Amendment Commencement Date, the Premises is hereby relocated that portion
of the fourth (4th) floor of the Building commonly known as Suite 460, which is
collectively deemed to contain 2,035 rentable square feet (the “New Premises”).

 

5.                                       Basic Rent.  Basic Rent payable for the
New Premises throughout the New Term shall be as follows:

 

Period

 

Basic Rent
Per RSF Per Year

 

Basic Rent
Per Year

 

Basic Rent
Per Month

 

 

 

 

 

 

 

 

 

Months 1 – 4

 

$

0.00

 

$

0.00

 

$

0.00

 

Months 5 – 12

 

$

11.15

 

22,690.25

 

$

1,890.85

 

Months 13 – 16

 

$

0.00

 

$

0.00

 

$

0.00

 

Months 17 – 24

 

$

11.65

 

$

23,707.75

 

$

1,975.65

 

Months 25 – 36

 

$

12.15

 

$

24,725.25

 

$

2,060.44

 

Months 37 – 48

 

$

12.65

 

$

25,742.75

 

$

2,145.23

 

Months 49 – 60

 

$

13.15

 

$

26,760.25

 

$

2,230.02

 

 

6.                                       Additional Rent.  Throughout the New
Term, in addition to Basic Rent, Tenant shall pay to Landlord, as Additional
Rent, (i) an amount equal to Tenant’s Proportionate Share of Operating Costs, as
that term is defined in the Lease (including all taxes), and (ii) all other
amounts owed to Landlord as Additional Rent under the Lease.  The 2010 estimate
is $2.43/SF for real estate taxes and $6.40/SF for operating expenses.

 

a.               Conversion to Net Lease.  Effective as of the First Amendment
Commencement Date, the parties desire to convert the Lease to a net lease, and
therefore to modify the Lease to reflect that the Basic Rent no longer includes
any amounts owed by Tenant as Additional Rent.

 

b.              Estimated Payments.  Within thirty (30) days after the end of
each calendar year, Landlord shall provide Tenant with an estimate of Tenant’s
monthly Additional Rent obligation for the upcoming calendar year.  Tenant shall
pay such estimated Additional Rent in addition to Tenant’s monthly Basic Rent
payments.  Within one hundred twenty (120) days following the close of each
calendar year, Landlord shall provide Tenant with a statement showing, in
reasonable detail, all computations of Additional Rent due under this Section. 
If the statement shows that the total of the monthly payments made by Tenant
exceeds the amount of Additional Rent due by Tenant under this Section, then the
statement shall be accompanies by a credit to Tenant’s account.  If the
statement shows that the total of the monthly payments made by Tenant is less
than the amount of Additional Rent due by Tenant under this Section, then Tenant
shall immediately pay to Landlord the amount shown on the statement as owing to
Landlord.

 

2

--------------------------------------------------------------------------------


 

c.               Controllable Costs.  Increases in Operating Costs shall not
exceed Five Percent (5%) for each year of the Lease for Controllable Costs (as
defined below), but there shall be no cap on Uncontrollable Costs.

 

i.                  “Uncontrollable Costs” is defined to mean costs associated
with water/sewer expenses, utility services, taxes, insurance premiums,
maintenance and repairs, cleaning of the Common Areas, trash collection,
landscaping, and snow removal.

 

ii.               “Controllable Costs” is defined to mean all Operating Costs
except Uncontrollable Costs.

 

7.                                       Tenant Improvements.  Landlord shall
provide, at its expense using building standard materials, certain improvements
to the New Premises described by the plan(s)/bid(s) (the “Tenant
Improvements”).  Landlord shall retain contractors of its choosing to construct
the Tenant Improvements.  Landlord, its agents, contractors and employees, shall
have the ongoing, unfettered right to supervise and or manage all Tenant
Improvements constructed within the New Premises.  If Tenant elects to make
changes to the Tenant Improvements, then all such changes must be first approved
in writing by Landlord, and done pursuant to Section 8 of the Lease.  Tenant
agrees that all additional planning and/or construction costs arising from any
such election will be Tenant’s sole responsibility, and Tenant shall immediately
pay (or reimburse to Landlord) all such costs upon demand.  Tenant shall
cooperate with Landlord in obtaining lien waivers for the total amounts for all
work performed within the New Premises.  Tenant acknowledges that all prior
improvements, construction allowances or other allowances to have been provided
by Landlord under the Lease have been provided in full.

 

8.                                       Option to Terminate.  So long as Tenant
is not in default, Tenant shall have the one-time option to terminate the Lease
and this First Amendment after the forty-eighth (48th) month of the New Term. 
In the event Tenant elects to exercise said option, Tenant agrees to provide to
Landlord not less than six (6) months prior written notice to Landlord and to
concurrently pay a termination fee equal to one (1) month of Tenant’s gross rent
at the time notice is given (includes both Basic Rent and Additional Rent).  If
Tenant is in default at the time notice is given, then such notice will not be
valid and this Option to Terminate will be of no further force or effect.

 

3

--------------------------------------------------------------------------------


 

9.                                       Tenant’s Proportionate Share.  The
Lease is hereby modified so that all references to “Tenant’s Proportionate
Share” is redefined to be a fraction, with the number of square feet of rentable
area in the New Premises as the numerator and the total number of square feet of
rentable area in the Building as the denominator.  Tenant’s Proportionate Share
is currently estimated to be 1.83% and may be recalculated from time to time by
Landlord if the number of square feet of rentable area in the Premises or
Building changes, including, without limitation, due to Landlord’s decision to
combine the Building’s operating budget with other buildings in the Complex.

 

10.                                 Existing Furniture and IT Relocation. 
Provided Tenant is not in default, Landlord shall be responsible and shall bear
the cost to relocate of all of Tenant’s furniture from the Original Premises to
the New Premises.  Landlord shall also be responsible for the cost of installing
comparable data and telephone lines into the New Premises.

 

11.                                 Confidentiality.  Tenant agrees to treat the
terms and conditions of the Lease or this First Amendment as the confidential,
proprietary information of Landlord.  Tenant covenants not to disclose, release,
distribute, discuss or otherwise share this information with anyone except
Tenant’s independent accountants, attorneys and other professional advisors (who
must agree to also keep this information confidential), and otherwise only to
the extent required by any law or court order.  If Tenant breaches this
covenant, Landlord may seek equitable relief from any court of competent
jurisdiction, and may receive recovery for any monetary damages suffered by
Landlord as a result of Tenant’s breach.

 

12.                                 Options Superseded.  All Tenant options
described in the Lease (including, but not limited to, Section 26 of the Lease)
are superseded by this First Amendment and are of no further force or effect.

 

13.                                 Notices.  The Basic Lease Information of the
Lease is hereby revised so that the Landlord’s and Tenant’s address for all
notices delivered pursuant to the Lease or this First Amendment shall be as
follows:

 

Landlord’s Address:

Tenant’s Address:

OCC, LLC

CardioNet, Inc.

c/o Hempel Properties

227 Washington Street

527 Marquette Avenue

Conshohocken, PA 19428

Minneapolis, MN 55402

Attn: Sr. VP of Operations with a copy to Legal

Attn: Jon Hempel

 

 

4

--------------------------------------------------------------------------------


 

14.                                 Brokers.  Tenant represents and warrants to
Landlord that it has not dealt with any broker in connection with this First
Amendment except for Cresa Partners.  Tenant hereby indemnifies and holds
Landlord harmless from any and all losses, liability, costs or expenses
(including attorney fees) incurred as a result of an alleged breach of the
foregoing warranty.  Tenant warrants that all prior brokerage fees to have been
paid under the Lease have been paid in full.

 

15.                                 Entire Agreement.  This First Amendment sets
forth the entire agreement with respect to the matters set forth herein.  There
have been no additional oral or written representations or agreements.  No
modification, supplementation or amendment to the Lease or this First Amendment
shall be effective unless made by written agreement between Landlord and Tenant.

 

16.                                 Counterparts.  This First Amendment may be
executed in any number of counterparts, any one of which shall be an original,
but all of which together shall be one and the same instrument.

 

17.                                 Choice of Law.  The Lease and this First
Amendment shall be governed by the laws of the State of Minnesota.

 

[signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this First Amendment is executed effective as of the First
Amendment Effective Date.

 

 

LANDLORD:

 

TENANT:

 

 

 

OCC, LLC,

 

CardioNet, Inc.,

 

 

 

a Delaware limited liability company.

 

a Delaware corporation.

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Print:

 

 

Print:

 

 

 

 

 

 

Its:

 

 

Its:

 

 

6

--------------------------------------------------------------------------------